*374Opinion of the Court
GEORGE W. Latimer, Judge:’
Accused stands convicted for violations of Articles 107 and 134, Uniform Code of Military Justice, 10 USC §§ 907 and 934, respectively. His sentence, as affirmed by a board of review in the office of The Judge Advocate General of the Army, extends to confinement at hard labor and partial forfeitures for twelve months, and reduction to the lowest enlisted grade. He was tried by a general court-martial convened at Fort Monmouth, New Jersey, and manned, in part, by the same members who sat on the trial of the case of United States v Danzine, 12 USCMA 350, 30 CMR 350, this day decided — another prosecution originating in the same command. We granted accused’s petition for review to consider essentially the same issue of alleged command influence as was involved in that case, and our holding there is controlling in this instance. Accordingly, the assignment of error is resolved adversely to accused.
The decision of the board of review is affirmed.
Chief Judge Quinn concurs.